IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 October 3, 2008
                               No. 08-50177
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

NICKOLAS ANTONIOUS MELLS

                                           Plaintiff-Appellant

v.

CIVIGENICS INC; FEDERAL BUREAU OF PRISONS; REGIONAL DIRECTOR
RONALD THOMPSON; WARDEN MICKEY HUBERT; SERGEANT FNU LEE

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for Western the District of Texas
                           USDC No. 6:07-CV-192


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Nickolas Antonious Mells, federal prisoner # 82279-080, moves this court
for leave to proceed in forma pauperis (IFP) in this appeal from the district
court’s granting of the “Civigenics Defendants’ Motion to Dismiss Plaintiff’s
Second Amended Complaint for Failure to State a Claim, or, Alternatively,
Motion for Summary Judgment” and the dismissal of his civil rights suit against
those defendants for failure to state a claim. The district court denied Mells’s


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-50177

request to proceed IFP on appeal, certifying that the appeal was not taken in
good faith. Mells’s IFP motion is a challenge to the district court’s certification
that his appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1992).
      The district court found that Mells had failed to exhaust his
administrative remedies with respect to his claims that he was denied his right
to exercise his religion and that he was denied access to a law library. The
district court also found that Mells was not entitled to relief under any set of
facts or any possible theory that he could prove consistent with the allegations
in his complaint and that no rational trier of fact could find for Mells.
      Mells argues that the district court erred in finding that he failed to
exhaust his administrative remedies. He also argues that the district court
erred in dismissing his lawsuit for failure to state a claim upon which relief
could be granted because he did raise a valid free exercise of religion claim.
Because he does not address his claim that he was denied access to a law library,
that claim has been abandoned. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Because Mells did not correctly complete both steps of the prison grievance
process with respect to his claim that he was denied his right to exercise his
religion, he did not exhaust his administrative remedies. See Woodford v. Ngo,
126 S. Ct. 2378, 2382 (2006). Accordingly, Mells has not shown that he will
present a nonfrivolous issue on appeal. See Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983). His motion for leave for IFP is denied, and the appeal is
dismissed as frivolous. See Baugh, 117 F.3d at 202 n.24; 5th Cir. R. 42.2.
      Our dismissal of this appeal as frivolous counts as a strike for purposes of
28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
1996). Mells is warned that if he accumulates three strikes, he will be barred
from proceeding IFP pursuant to §1915(g) while he is incarcerated or detained



                                        2
                                No. 08-50177

in any facility unless he is under imminent danger of serious physical injury.
See § 1915(g).
      MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                      3